DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2. 	Claims 28, 29, 34-41, 43-45, 58 are pending wherein claims 28, 29 are in independent form. 
3.	Claims 28, 29, 45 have been amended. In view of amendments, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
4.	Claims 30, 42 have been cancelled. 
Response to Arguments
5.	Applicant's arguments filed on 09/23/2021 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 7 of the remarks, applicant argues, “With respect to claim 28, the applied references (including Qu et al. (U.S. Pub. 2012/0176939) and Bhattad et al. (U.S. Pub. 2012/0113816)) fail to disclose or suggest, e.g., “configuring the UE to receive multiple channel state information (CSI) reference signals (CSI-RSs) from a cell, wherein configuring the UE includes, individually for each CSI-RS, configuring a number of antenna ports, a CSI-RS pattern, a periodicity and an offset for the respective CSI-RS; configuring the UE to compute multiple CSI parameters; and configuring the UE to transmit feedback to the cell for the CSI parameters based on one or more parameters received via Radio Resource Control (RRC) signaling, wherein the multiple CSI parameters include precoding 
		In response, examiner respectfully disagrees because:
	Applicant made a conclusory statement that the cited prior arts do not teach any of the claim features. However, applicant did not provide any reason supporting the statement that the cited prior arts fail to teach each of the claim limitations. Therefore, examiner cannot reply without knowing the basis of applicant’s position. 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 28, 29, 34-41, 43-45, 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
		Claim 28 recites, “multiple CSI parameters include precoding matrix indicator (PMI) values for each of the CSI-RSs that are determined based on the same rank indicator.” According to the claim limitation, multiple PMI values (precoding matrix indicator (PMI) values) are transmitted to the cell for each CSI-RS. Specification discloses that a PMI value is provided for each CSI-RS configuration (US PG-PUB 20170366234, Fig. 4-6, Par 0040, Par 0042-0048, Par 0082-0085, Par 0087). Specification discloses that the UE receives CSI-RS configuration for each transmission point and provides per point (per TX point) CSI feedback including PMI value and CQI. Specification does not disclose to provide multiple PMI values (precoding matrix indicator (PMI) values) for each CSI-RS. As the specification does not disclose to provide multiple PMI values for each CSI-RS, claim fails to comply with the written description requirement.
		Claims 34-41, 43-45, 58 depend upon claim 28 and thereby, are rejected for the reasons discussed above with respect to claim 28.
		Claim 29 recites limitation (multiple CSI parameters include precoding matrix indicator (PMI) values for each of the CSI-RSs”) similar to claim 28 above and thereby, is rejected for the reasons discussed above with respect to claim 28.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 28, 29, 35, 36, 38, 40, 41, 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qu et al (US 20120176939 A1, hereinafter referred to as Qu) in view of Bhattad et al (US 20120113816 A1, hereinafter referred to as Bhattad).
		Re claim 28, Qu teaches a method of operating a user equipment (UE) (Abstract), comprising:
	(i) configuring the UE to receive multiple channel state information (CSI) reference signals (CSI-RSs) (UE (such as 322, 324, Fig. 3) configured to receive multiple CSI-RS from RRH 310, 312, 314 associated with a cell/eNB 320, Fig. 3) from a cell (eNB 320, Fig. 3), wherein configuring the UE includes, individually for each CSI-RS (CSI-RS configuration from each RRH 310, 312, 314), configuring a number of antenna ports (antenna port configuration), a CSI-RS pattern (CSI-RS pattern configuration), Qu discloses that CSI-RS configuration includes an offset and a periodicity/duty cycle (Par 0007, Par 0073). However, Qu does not explicitly/clearly disclose to configure a UE with a CSI-RS periodicity and an offset);

	(iii) configuring the UE to transmit feedback to the cell for the CSI parameters (CQI/PMI/RI) based on one or more parameters received via Radio Resource Control (RRC) signaling (Higher layer signal/RRC signal providing CSI-RS antenna port configuration, CSI-RS pattern configuration, Par 0033-0034, Par 0056, Par 0065, Par 0070) (Par 0033-0034, Par 0043-0050, Par 0056-0057, Par 0061-0065), wherein the multiple CSI parameters include precoding matrix indicator (PMI) values (PMI values for different RRH/transmission points) for each of the CSI-RSs (each CSI-RS configuration) that are determined based on the same rank indicator (CQI/PMI/RI feedback for each antenna group having the same number of antennas, Par 0044-0050, Par 0052-0053, Par 0061-0065).
		Even though Qu discloses that CSI-RS configuration includes an offset and a periodicity/duty cycle (Par 0007, Par 0073), Qu does not explicitly/clearly disclose that each CSI-RS configuration provided to the UE includes a CSI-RS periodicity and an offset.
		Bhattad teaches that each CSI-RS configuration provided to the UE includes a CSI-RS periodicity (duty cycle) and an offset (subframe offset) (Table 1, Par 0049, Par 0069-0076).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Qu by including the step that each CSI-RS configuration provided to the UE includes a CSI-RS periodicity and an offset, as taught by Bhattad for the purpose of efficiently configuring a UE to properly receive each 
		Re claim 29, Qu teaches a method of operating a user equipment (UE) (Abstract), comprising:
	(i) receiving in the UE multiple channel state information (CSI) reference signals (CSI-RSs) from a cell (UE (such as 322, 324, Fig. 3) receives multiple CSI-RS from RRH 310, 312, 314 associated with a cell/eNB 320, Fig. 3) (Fig. 3-6, Fig. 3-6, Par 0007, Par 0030, Par 0033-0035, Par 0043-0050, Par 0052-0059, Par 0061-0062);
	(ii) computing in the UE multiple CSI parameters (CQI/PMI/RI) (Fig. 1, Fig. 3-4, Fig. 6, Par 0030, Par 0043-0050, Par 0057, Par 0061-0065); and
	(iii) transmitting from the UE feedback to the cell for each of the CSI parameters (CQI/PMI/RI feedback/report) based on one or more parameters received via Radio Resource Control (RRC) signaling (Higher layer signal/RRC signal providing CSI-RS antenna port configuration, CSI-RS pattern configuration, Par 0033-0034, Par 0056, Par 0065, Par 0070), wherein the one or more parameters include, for each CSI-RS, a number of antenna ports for the respective CSI-RS (antenna port configuration), a CSI-RS pattern for the respective CSI-RS (CSI-RS pattern configuration), Qu discloses that CSI-RS configuration includes an offset and a periodicity/duty cycle (Par 0007, Par 0073). However, Qu does not explicitly/clearly disclose to configure a UE with a CSI-RS periodicity and an offset),
	(iv) wherein the multiple CSI parameters include precoding matrix indicator (PMI) values (PMI values for different RRH/transmission points) for each of the CSI-RSs (each CSI-RS configuration) that are determined based on the same rank indicator (CQI/PMI/RI feedback for each antenna group having the same number of antennas, Par 0044-0050, Par 0052-0053, Par 0061-0065).
		Even though Qu discloses that CSI-RS configuration includes an offset and a periodicity/duty cycle (Par 0007, Par 0073), Qu does not explicitly/clearly disclose that each CSI-RS configuration provided to the UE includes a CSI-RS periodicity and an offset.
		Bhattad teaches that each CSI-RS configuration provided to the UE via higher layer signaling includes a CSI-RS periodicity (duty cycle) and an offset (subframe offset) (Table 1, Par 0049, Par 0069-0076).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Qu by including the step that each CSI-RS configuration provided to the UE includes a CSI-RS periodicity and an offset, as taught by Bhattad for the purpose of efficiently configuring a UE to properly receive each reference signal (CSI-RS) to measure and report channel state information, as taught by Bhattad (Par 0007).
		Bhattad discloses to provide CSI-RS periodicity (duty cycle) and an offset via higher layer signaling (Par 0049). Qu discloses that RRC signal is a higher layer signal (Par 0056, Par 0065). 

		Re claim 36, Qu teaches that precoding matrix indicator (PMI) feedback is sent for at least one of the CSI parameters (Par 0030, Par 0043-0050, Par 0057, Par 0061-0065).
		Re claim 38, Qu teaches that at least one of the CSI parameters is configured as a rank indicator (Rl)-reference CSI process (CSI measurement includes Rank Indicator (RI)) (Par 0030, Par 0043-0050, Par 0057, Par 0061-0065).
		Re claim 40, Qu teaches that feedback is sent periodically for at least one of the CSI parameters (Par 0057 ---“The feedbacks may be of different periodicities”).
Re claim 41, Qu teaches that feedback is sent aperiodically for at least one of the CSI parameters (Par 0057---“ The feedbacks may be of different periodicities or to be aperiodic and triggered by signaling”).
		Re claim 43, Qu teaches that the UE receiving a joint transmission (JT) signal (CSI-RS transmission from multiple RRHs, Fig. 3, CoMP transmission from both the macro cell 410 and pico cell 412, Fig. 4) (Fig. 3-4, Par 0043-0049).
11.	Claims 34, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qu and Bhattad as applied to claim 28 above and further in view of Lee et al (US 20090207784 A1, hereinafter referred to as Lee).

Lee teaches that at least one of the CSI parameters is configured by higher layer signaling with PMI/RI reporting (Par 0027, Par 0035, Par 0039, Par 0063).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to modify Qu by including the step that at least one of the CSI parameters is configured by higher layer signaling with PMI/RI reporting, as taught by Lee for the purpose of providing channel information feedback to improve system capabilities, as taught by Lee (Par 0002, Par 0007-0009).
Re claim 37, Qu does not explicitly disclose that the UE is configured with a codebook subset restriction for at least one of the CSI parameters.
Lee teaches that the UE is configured with a codebook subset restriction for at least one of the CSI parameters (reporting PMI and RI within a precoder codebook subset)  (Par 0027---“ The UE may be limited to reporting PMI and RI only within a precoder codebook subset which is specified by a bitmap constructed by higher layer signaling”). 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to modify Qu by including the step that the UE is configured with a codebook subset restriction for at least one of the CSI parameters, as taught by Lee for the purpose of providing channel information feedback to improve system capabilities, as taught by Lee (Par 0002, Par 0007-0009).
39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qu and Bhattad as applied to claim 28 above and further in view of Lee et al (US 20100195615 A1, hereinafter referred to as Lee ‘615).
		Re claim 39, Qu does not explicitly disclose that the UE receiving a 	demodulation reference signal (DMRS).
		Lee ‘615 teaches that the UE receiving a demodulation reference signal 	(DMRS) (Abstract, Par 0083-0084).
		It would have been obvious to one of ordinary skilled in the art at the time 	of the invention to modify Qu by including the step that the UE receiving a 	demodulation reference signal (DMRS), as taught by Lee ‘615 for the purpose of 	efficiently transmitting and receiving downlink reference signals in a single user 
	or a multi-user mode, as taught by Lee ‘615 (Par 0004).
13.	Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qu and Bhattad as applied to claim 28 above and further in view of Li et al (US 20130017825 A1, hereinafter referred to as Li).
		Re claim 44, Qu does not explicitly disclose that the UE receives a 	dynamic point selection (DPS) signal.
		Li teaches that the UE receives a 	dynamic point selection (DPS) signal 	(Par 0007, Par 0019).
		It would have been obvious to one of ordinary skilled in the art at the time 	of the invention to modify Qu by including the step that the UE receives a 	dynamic point selection (DPS) signal, as taught by Li for the purpose of “reducing . 
14.	Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qu and Bhattad as applied to claim 28 above and further in view of Geirhofer et al (US 20120207043 A1, hereinafter referred to as Geirhofer).
		Re claim 45, Qu does not explicitly disclose that at least one of the 
	CSI-RSs is used for interference measurement.
		Geirhofer teaches that at least one of the CSI-RSs is used for interference 	measurement (CSI-RS used for interference estimation) (Fig. 8, Fig. 11, Fig. 15, 	Par 0072, Par 0075-0077, Par 0090-0091).
		It would have been obvious to one of ordinary skilled in the art at the time of the invention to modify Qu by including the step that at least one of the CSI-RSs is used for interference measurement as taught by Geirhofer for the purpose of efficiently performing “channel estimation and interference estimation in a macro evolved node B (eNB)/remote radio head (RRH) environment”, as taught by Geirhofer (Par 0003).
15.	Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qu and Bhattad as applied to claim 28 above and further in view of Chen et al (US 20100041390 A1, hereinafter referred to as Chen).
Re claim 58, Qu does not explicitly disclose to configure the UE to transmit feedback includes selectively reporting a rank indicator (RI) value based on the one or more parameters received via Radio Resource Control (RRC) signaling.

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Qu by including the step to configure the UE to transmit feedback includes selectively reporting a rank indicator (RI) value based on the one or more parameters received via Radio Resource Control (RRC) signaling as taught by Chen for the purpose of efficiently reporting transmission property to eNB to perform downlink scheduling, as taught by Chen (Par 0011).













Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473